Title: To George Washington from John Lucas, 4 May 1792
From: Lucas, John
To: Washington, George



Sir,
Boston, 4th May 1792.

I take the liberty to communicate to you, for the purpose of perpetuating the evidence of a singular patriotic transaction of Elisha Brown, a poor man of this town, who in defence of liberty and the laws of his country, undauntedly stood alone as a barrier to our liberties, “Agreeably to the Inscription, on the Monument,” which I have the honor to forward to you, through the medium of General Knox, who was, at that time, in this place and, may, perhaps, confirm what I now relate. We read, that “a poor wise man delivered a city; yet no man remembered that same poor wise man.” Brown’s case I conceive to be analogous to this. My ardent desire, that every patriotic transaction, out of the common course, relative to our struggles for the rights of man, either of the poor or the rich, the wise or heroic, may have an equal chance to be transmitted to posterity, has constrained me to present the above mentioned Monument to the President of the United States and his Successor in Office.
That you may long live and see your country continue to prosper under your Presidency, is the sincere prayer of, Sir, Your most obedient And very humble servant,

John Lucas

